EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Darla Graff on 3/17/2022.

Claim 7 has been amended as follows:

Claim 7. A method for preparing a neural stem cell in which the loss of renewal ability and differentiation potency of the neural stem cell during a subculture of the neural stem cell is blocked, comprising the step of subculturing the neural stem cell into which a vector expressing Lin28 has been introduced, wherein the vector is an adenovirus vector or an RNA replicon, and wherein the step of subculturing the neural stem cell limits the expression of Lin28 in the neural stem cell into which Lin28 has been introduced to within two weeks during the proliferation period of the neural stem cell by adding doxycycline which induces the expression of Lin28.	

 
Claims 1-6 and 11-20 are canceled. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632